96 N.J. 256 (1984)
475 A.2d 563
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
LAWRENCE KRIEGER, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 1, 1984.
Decided May 16, 1984.
Gary H. Schlyen, Assistant Prosecutor, argued the cause for appellant (Joseph A. Falcone, Passaic County Prosecutor, attorney; Margaret Ann F. Mullins, Assistant Prosecutor, of counsel and on the brief).
Robert A. Jacobson, Designated Counsel, argued the cause for respondent (Joseph H. Rodriguez, Public Defender, attorney).
*257 PER CURIAM.
The judgment of the Appellate Division is reversed, substantially for the reasons expressed in the dissenting opinion of Judge Michels, reported at 193 N.J. Super. 568, 579 (1983).
For reversal  Chief Justice WILENTZ, and Justices SCHREIBER, O'HERN and GARIBALDI  4.
For affirmance  Justices CLIFFORD, HANDLER and POLLOCK  3.
CLIFFORD, HANDLER, and POLLOCK, JJ., dissenting:
We would affirm the judgment of the Appellate Division substantially for the reasons expressed in the opinion of the majority of that court, reported at 193 N.J. Super. 568 (1983).